RENDERED: JUNE 4, 2021; 10:00 A.M.
                               TO BE PUBLISHED


                    Commonwealth of Kentucky
                                 Court of Appeals

                                  NO. 2019-CA-1260-MR

PERRY BELL                                                         APPELLANT


                    APPEAL FROM MARION CIRCUIT COURT
v.                HONORABLE SAMUEL TODD SPALDING, JUDGE
                          ACTION NO. 18-CR-00241


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                      OPINION
                                   REVERSING AND
                                    REMANDING

                                     ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND K. THOMPSON, JUDGES.

COMBS, JUDGE: Perry Bell appeals his conviction for tampering with physical

evidence (KRS1 524.100) and persistent felony offender (PFO) in the second

degree (KRS 532.080(2)), for which he received a sentence of five-years’

imprisonment on the underlying conviction, enhanced to eight-years’



1
    Kentucky Revised Statutes.
imprisonment for the status offense. Bell does not challenge his convictions for

the possession of controlled substances and drug paraphernalia. Furthermore, he

does not challenge the PFO conviction other than as it enhances his conviction for

tampering with physical evidence. After our review, we reverse and remand.

             Bell was arrested on October 28, 2018, in Marion County, Kentucky.

His arrest citation sets forth in detail the chronology of events leading to the

charges:

                    Bell was the passenger in a vehicle that was parked
             in the middle of the road at the dead end of Hamilton
             Heights. Upon approaching the vehicle, this officer
             observed Bell take his right hand and appear to conceal
             something under his right leg. When he was removed
             from the vehicle, Cpl. Cook saw in plain view a small
             plastic baggie containing what appeared to be synthetic
             marijuana, or “Spice.” Search of the rest of the vehicle
             found in between the front passenger seat and the center
             console, a small round container that held what appeared
             to be crystal methamphetamine that was inside of a piece
             of paper. Also inside this container were several pieces
             of what appear to be Suboxon[e], a Schedule III
             Controlled Substance. The owner of the vehicle claimed
             no knowledge of these substances, so due to Bell being
             within[] arm[’]s reach of them, he was charged. Upon
             getting Bell to MCDC [Marion County Detention
             Center], staff found a large white pill inside his pants
             pocket that was identified by Poison Control as a 800 mg
             Gabapentin, a Sch[e]dule 5 Controlled Substance.

             Bell was indicted on December 3, 2018. He was arraigned three days

later. His jury trial on March 25 of the following year resulted in guilty verdicts on




                                          -2-
all charges (except for an agreed order of dismissal on possession of

methamphetamine). He was sentenced on April 12, 2019.

             Bell’s sole argument on appeal is that the trial court erred in denying

his motions for a directed verdict on the charge of tampering with physical

evidence. In support of this argument, he cites Commonwealth v. James, 586

S.W.3d 717 (Ky. 2019), where the Kentucky Supreme Court held that:

             dropping or throwing the evidence to the ground in the
             presence and view of [the arresting officer] in a manner
             that left the evidence easily retrievable was not an act of
             concealment or removal sufficient to sustain an
             additional charge for tampering with physical evidence.

Id. at 730. Bell contends that James is dispositive of the issue and that it requires

reversal of his conviction under similar circumstances. We agree.

             We begin our analysis by stating the standard of reviewing a denial of

a motion for a directed verdict:

             On a motion for directed verdict, the trial court must
             draw all fair and reasonable inferences from the evidence
             in favor of the Commonwealth. If the evidence is
             sufficient to induce a reasonable juror to believe beyond
             a reasonable doubt that the defendant is guilty, a directed
             verdict should not be given. For the purposes of ruling
             on the motion, the trial court must assume that the
             evidence for the Commonwealth is true, but reserving to
             the jury questions as to the credibility and weight to be
             given to such testimony. On appellate review, the test of
             a directed verdict is, if under the evidence as a whole, it
             would be clearly unreasonable for a jury to find guilt,
             only then the defendant is entitled to a directed verdict of
             acquittal.

                                          -3-
Hunter v. Commonwealth, 587 S.W.3d 298, 310 (Ky. 2019) (citation omitted).

            With this stringent standard in mind, we next examine the applicable

statute. KRS 524.100 provides as follows:

            (1) A person is guilty of tampering with physical
            evidence when, believing that an official proceeding is
            pending or may be instituted, he:

                   (a) Destroys, mutilates, conceals, removes
                       or alters physical evidence which he
                       believes is about to be produced or used
                       in the official proceeding with intent to
                       impair its verity or availability in the
                       official proceeding[.]

            ....

            (2) Tampering with physical evidence is a Class D
            felony.

The James Court discussed KRS 524.100, stating:

                   As with every criminal statute, KRS 524.100
            requires the Commonwealth to prove both that the
            defendant acted with the requisite criminal intent and that
            he completed the requisite criminal act. Under this
            statute, the Commonwealth satisfies the intent element by
            showing beyond a reasonable doubt that the defendant
            acted with “intent to impair [the evidence’s] verity or
            availability in the official proceeding.” And, separately,
            the Commonwealth satisfies the criminal-act element by
            showing beyond a reasonable doubt that the defendant
            completed one of the following proscribed acts:
            “destroys, mutilates, conceals, removes or alters physical
            evidence.”

                   In this case, the issue is whether James committed
            the requisite criminal act. James did not destroy,


                                        -4-
             mutilate, or alter the glass pipe, so the specific question is
             whether he “concealed” or “removed” the glass pipe
             when he dropped it in the presence of Officer Jenkin.

James, 586 S.W.3d at 724-25 (footnotes omitted).

             In the case before us, Bell surely “did not destroy, mutilate, or alter”

the contents of the plastic bag that he placed under his right leg; thus, the issue is

whether he “concealed” or “removed” the items when he performed that action in

the presence of the arresting officer. Id. Bell claims that he did nothing that

prevented the officers on the scene from discovering the items. Moreover,

testimony from the Commonwealth’s witnesses indicated that the plastic bag was

in plain view when they inspected the vehicle. Therefore, Bell concludes, he

merely abandoned the items rather than concealed them. He argues that James

should apply.

             The Commonwealth argues otherwise. The James Court cautioned

that:

             the rule here reflects the narrow set of facts in front of us:
             where a defendant merely drops, throws down, or
             abandons drugs in the vicinity of the defendant and in the
             presence and view of the police, and the officer can
             quickly and readily retrieve the evidence, the criminal act
             of concealment or removal has not taken place.

586 S.W.3d at 731. In this case, the Commonwealth presented evidence that Bell

deliberately and calculatedly attempted to conceal the plastic bag by first hiding it




                                          -5-
under his thigh and then placing it between the door and the passenger seat. The

Commonwealth urges that those additional acts distinguish Bell’s case from James.

             The Commonwealth relies on Hunter v. Commonwealth, 587 S.W.3d

298 (Ky. 2019), in which the defendant was found guilty of tampering with

physical evidence. In Hunter, the defendant discarded a gun in an overgrown area

of a fence line, and a K-9 unit was needed to find and retrieve it. However, we

cannot agree that the “concealment” in this case is remotely congruent with the

factual scenario in Hunter. Bell did not “discard the evidence” beyond the

confines of the vehicle, nor did he attempt to ingest it or otherwise alter or destroy

it. His conduct consisted of the furtive but futile acts of hiding it under his thigh

and then in the space between the door and the passenger seat. As soon as he was

removed from the car, the officer readily found the evidence “in plain view.” No

search was required. No K-9 unit was needed. In the language of James, the

evidence was “easily retrievable.” 586 S.W.3d at 725.

             We are persuaded that Bell’s situation fits squarely within the

parameters of James. We note that Bell was sentenced on April 12, 2019, and that

the James case was rendered several months later on October 31, 2019. The trial

court did not have the benefit of the expanded standard announced in James, and

its reasoning in denying a directed verdict prior to James was no doubt sound at the

time of trial. However, in light of the subsequent precedent of James, we are


                                          -6-
compelled to reverse Bell’s conviction of tampering with physical evidence and

PFO in the second degree as it pertains to that conviction.

             Accordingly, we REVERSE the order of the Marion Circuit Court

denying Bell’s motion for a directed verdict and REMAND for entry of a judgment

consistent with this opinion.



THOMPSON, K., JUDGE, CONCURS.

LAMBERT, JUDGE, DISSENTS AND DOES NOT FILE SEPARATE
OPINION.


BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Erin Hoffman Yang                          Daniel Cameron
Frankfort, Kentucky                        Attorney General of Kentucky

                                           Leilani K. M. Martin
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -7-